 


109 HR 2966 IH: To amend title 38, United States Code, to clarify the availability of emergency medical care for veterans in non-Department of Veterans Affairs medical facilities.
U.S. House of Representatives
2005-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2966 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2005 
Mr. Honda introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to clarify the availability of emergency medical care for veterans in non-Department of Veterans Affairs medical facilities. 
 
 
1.Clarification of availability of emergency medical care for veterans in non-Department of Veterans Affairs medical facilitiesSection 1725(f)(1)(C) of title 38, United States Code, is amended by inserting before the period at the end the following: , with the determination of whether the veteran can be so transferred to be based both on the condition of the veteran and on the availability of a bed in a Department facility that is not geographically inaccessible to the veteran.   
 
